DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
As per claims 1, 8, and 15, Applicant recites variations on “a decrease in a number of lanes or a stop sign” which is awkwardly phrased in a number of respects including that the decrease in number could relate to the lanes and stop signs.
Appropriate correction required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims xx are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8, and 15, Applicant recites variations on “without the decrease in the number of lanes or the stop sign” which is confusing as the limitation relates to the rest of the claim.  This could be construed as a new projected route it set that does not have a decrease in the number of lanes or the stop sign and it could also be interpreted such that the new route is set when it is determined that the delay is not due to the presence of a decrease of lanes or a stop sign on the baseline route.  The negative limitations and manner in which it is presented renders the claim indefinite.  
As per claims 2-7, 9-13, and 16-20, these claims depend from claim 1, 8, and 15.  Accordingly, the dependent claims are rejected due to their inclusion of the rejected limitations of the independent claims.





Statement of Official Notice
As the Applicant has not traversed any statements of common knowledge or well-known subject matter made in the previous office action, all of these statements have been taken as admitted prior art. (MPEP § 2144.03(C))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 2020/0089241).

As per claim 1, Kao discloses a system for determining a suggested route for a vehicle from a start location to a destination location, the system comprising: 

a vehicle configured to drive from the start location to the destination location based on the suggested vehicle route (Abstract “controlling operation of a vehicle includes determining vehicle origin and destination information, and identifying candidate routes for traversing from the origin to the destination” see also [0011] “to propel the motor vehicle from the vehicle origin to the vehicle destination across each of the candidate routes”);

a transceiver ([0009] “receiving, e.g., via the resident vehicle controller” and [0034] “it is desirable that a resident vehicle controller, such as CPU 36 of FIG. 1, execute V2X data exchanges”, also 14, Fig. 1, and [0029] “communication devices described [] may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to Device (V2D).”) of the vehicle configured to receive, from one or more other vehicles, route condition along a plurality of candidate routes 

an electronic control unit (ECU) (36, Fig. 1) of the vehicle connected to the transceiver and configured to: 

determine a baseline best route under baseline conditions of travel based on traffic data ([0011] “conduct, via a memory-stored map database, a geospatial query to identify a plurality of candidate routes for the motor vehicle to traverse from the vehicle origin to the vehicle destination; receive respective road-level data associated with each of the candidate routes, the road-level data including speed data and turn angle and/or gradient data” and [0033] “geospatial query of input/output block 105 identifies multiple routes corresponding to the vehicle's start and end positions. Method 100 may concomitantly access an OPENSTREETMAP.RTM. (OSM) data service or similarly suitable mapping database to "lookup" road-level data associated with each route. This baseline "road-level" information may include the interconnecting segments that form 

determine whether the route condition data indicates travelling along the baseline best route will result in a delay exceeding a threshold amount of time ([0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimate total [] travel time for that route.  If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15% []), the system may present alternative routes”), 

determine whether there is a decrease in a number of lanes or stop sign along the baseline best route causing the delay by verifying the route condition data against the map, ([0033] Kao further teaches that the roadlevel information may include data for segments including lane alignment information, traffic light locations, stop sign positions, highway entrance/exit information, etc.)

set a new projected route based on the route condition data is the suggested route when the route condition data indicates travelling along the baseline best route will result in the delay exceeding the threshold amount of time, ([0042] “If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15%; total fuel consumption increases by more than 2 gal./100 mi or 10%), the system may present alternative routes to a see also [0013] “determine if a disturbance vent (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route” ); 
Although Kao does not explicitly disclose that the setting of a new suggest route takes place based upon the determination of a traffic event without the decrease in the number of lanes or the stop sign, it is implicit that a disturbance event creating an increased travel time will not absolutely correlate to the decrease in the number of lane or the stop sign as each of a lane or stop sign is something established in an area and traffic conditions related thereto would not be considered ”disturbance events”.

automatically control the vehicle to drive toward the destination along the suggested route upon setting the suggested route. ([0042] “In an autonomous driving scenario, the vehicle 10 may automate rerouting of the vehicle 10 to coincide with an alternative route.”).  

Kao does not explicitly disclose that the data utilized is historical data.  However, from the disclosure as cited supra, Kao teaches the utilization of information derived from tables stored in resident memory ([0037]) indicating the previous existence of data which may be updated with 

As per claim 2, Kao teaches the system of claim 1.  Kao does not explicitly disclose that the ECU is further configured to determine the suggested route to be the baseline best route when the route condition data indicates travelling along the baseline best route will result in a delay under the threshold amount of time.  However, Kao teaches Responsive to a determination that a disturbance event has not occurred or a disturbance event has not increased the estimated travel time/total vehicle energy consumption by their respective threshold amount ([0043])   and furthermore, from the teaching of Kao, it is implicit that that the lack of a delay to meet or exceed a threshold would result in the retention of the baseline best route as the suggested route.  It would have been obvious to modify Kao with the explicit inclusion of retaining a best route when it meets a desired criteria related to a delay threshold in order to ensure that a vehicle is piloted along the most optimal route.

As per claim 3, Kao teaches the system of claim 1, wherein the historical traffic data includes traffic data of the plurality of candidate routes from the start location to the destination location over an anticipated travel time from the start location to the destination location, and wherein the baseline best route is determined based on the anticipated traffic condition along the plurality of candidate routes from the start location to the destination location over the anticipated travel time based on the historical traffic data ([0037] also [0034] “account for driver-specific historical behavior”).
 
As per claim 4, Kao teaches the system of claim 1, wherein the ECU is further configured to determine the new projected route by determining respective baseline travel times for the plurality of candidate routes from the start location to the destination location based on the historical traffic data ([0014] “For any of the disclosed systems, methods, and vehicles, an estimated travel time and distance may be determined for each candidate route.”), and adjusting each of the respective baseline travel times for the plurality of candidate routes based on the route condition data ([0042] “In response to a determination that a disturbance event has extended an estimated travel time or increased a total vehicle energy consumption by at least a predetermined threshold amount (block 113=Y), the system may return to input/output block 105 and loop back through method 100. For instance, the method 100 may return to the OSM data service and retrieve road-level data associated with one or more alternative routes ("reroutes"), each of which may be evaluated as a candidate route in accordance with the methodology 100 of FIG. 2.”).  

As per claim 5, Kao teaches the system of claim 1, wherein the route condition data includes a vehicle congestion level relative to historical vehicle congestion levels ([0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” and [0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimated total vehicle energy usage/total travel time for that route.”).  



As per claim 7, Kao teaches the system of claim 1, wherein the vehicle includes at least one of an image sensor configured to detect image data ([0030] “optical [sensing devices]” and “cameras”), or a spatial sensor configured to detect spatial data of a surrounding environment ([0030] “radar, laser, ultrasonic [sensing devices]”), and wherein each of the one or more other vehicles are configured to determine the route condition data based on the detected image data and/or the detected spatial data ([0030]).  Kao does not explicitly disclose that the sensors are related to the one or more other vehicles.  However, sensing devices such as those taught by Kao would implicitly be necessary for in the creation of “crowd-sourced vehicle dynamics data, road level data-speed, turn angle, and/or gradient data—associated with each candidate route” ([0042]).  It would have been obvious to modify Kao with the inclusion of image and spatial data sensing devices in other vehicles from which crowd-sourced data is extracted in the generation of candidate routes in order to ensure that the most relevant data is being used in assessing real-time conditions.



a transceiver ([0009] “receiving, e.g., via the resident vehicle controller” and [0034] “it is desirable that a resident vehicle controller, such as CPU 36 of FIG. 1, execute V2X data exchanges”, also 14, Fig. 1, and [0029] “communication devices described [] may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to Device (V2D).”)  configured to receive, from one or more other vehicles, route condition data including one or more indicators of future traffic conditions along a plurality of candidate routes between the start location and the destination location ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud computing resource service that collects crowd-sourced vehicle dynamics data, road-level data--speed, turn angle, and/or gradient data--associated with each candidate route”);

and an electronic control unit (ECU) connected to the transceiver (36, Fig. 1) and configured to: 

determine a baseline best route under baseline conditions of travel based on traffic data ([0011] “conduct, via a memory-stored map database, a geospatial query to identify a plurality of candidate routes for the motor vehicle to traverse from the vehicle origin to the vehicle destination; receive respective road-level data associated with each of the candidate routes, the road-level data including speed data and turn angle and/or gradient data” and [0033] “geospatial query of input/output block 105 identifies multiple routes corresponding to the vehicle's start and 

determine whether the route condition data indicates that travelling along the baseline best route will result in a delay exceeding a threshold amount of time([0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimate total [] travel time for that route.  If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15% []), the system may present alternative routes”), 
determine whether there is a decrease in a number of lanes or stop sign along the baseline best route causing the delay by verifying the route condition data against the map, ([0033] Kao further teaches that the roadlevel information may include data for segments including lane alignment information, traffic light locations, stop sign positions, highway entrance/exit information, etc.)

set a new projected route based on the route condition data is the suggested route when the route condition data indicates travelling along the baseline best route will result in the delay exceeding the threshold amount of time, ([0042] “If either value increases by more than a calibrated see [0007] “the resident navigation system may determine a recommended travel route based on an estimated shortest time or estimated shortest distance between a route origin and a route destination for a given trip”, [0014] “an estimated travel time and distance may be determined for each candidate route.  In this instance, the control operation is further based on one or more of the estimated travel times/distance for one or more of the candidate routes” see also [0013] “determine if a disturbance vent (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route”).

Although Kao does not explicitly disclose that the setting of a new suggest route takes place based upon the determination of a traffic event without the decrease in the number of lanes or the stop sign, it is implicit that a disturbance event creating an increased travel time will not absolutely correlate to the decrease in the number of lane or the stop sign as each of a lane or stop sign is something established in an area and traffic conditions related thereto would not be considered ”disturbance events”.

Kao does not explicitly disclose that the ECU is further configured to determine that the baseline best route is the suggested route when the route condition data indicates that travelling along the baseline best route will result in a delay under the threshold amount of time.  However, Kao teaches Responsive to a determination that a disturbance event has not occurred or a disturbance 

Kao does not explicitly disclose that the data utilized is historical data.  However, from the disclosure as cited supra, Kao teaches the utilization of information derived from tables stored in resident memory ([0037]) indicating the previous existence of data which may be updated with real-time learning and adaptation ([0044]).  It would have been obvious to modify Kao to explicitly utilize historical data in initially computing a set of candidate routes and determining a best baseline route from historical data in order to provide for an expected average traversal time under realistic conditions.   

Automatically control the vehicle to drive toward the destination location along the suggested route upon setting of the suggested route ([0042] “In an autonomous driving scenario, the vehicle 10 may automate rerouting of the vehicle 10 to coincide with an alternative route.”).  

As per claim 9, Kao teaches the vehicle of claim 8, wherein the historical traffic data includes traffic data of the plurality of candidate routes from the start location to the destination location over an anticipated travel time from the start location to the destination location, and wherein the baseline best route is determined based on an anticipated traffic condition along the plurality of based on the historical traffic data ([0037] also [0034] “account for driver-specific historical behavior”). 
 

As per claim 10, Kao teaches the vehicle of claim 8, wherein the ECU is further configured to determine the new projected route by determining respective baseline travel times for the plurality of candidate routes from the start location to the destination location based on the historical traffic data ([0014] “For any of the disclosed systems, methods, and vehicles, an estimated travel time and distance may be determined for each candidate route.”), and adjusting each of the respective baseline travel times for the plurality of candidate routes based on the route condition data ([0042] “In response to a determination that a disturbance event has extended an estimated travel time or increased a total vehicle energy consumption by at least a predetermined threshold amount (block 113=Y), the system may return to input/output block 105 and loop back through method 100. For instance, the method 100 may return to the OSM data service and retrieve road-level data associated with one or more alternative routes ("reroutes"), each of which may be evaluated as a candidate route in accordance with the methodology 100 of FIG. 2.”).  


As per claim 11, Kao teaches the vehicle of claim 8, wherein the route condition data includes a vehicle congestion level relative to historical vehicle congestion levels ([0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” and [0042] “If an 

As per claim 12, Kao teaches the vehicle of claim 8, wherein the route condition data includes a detection of one or more delay-causing events or objects ([0013] “Once selected, the resident vehicle controller may determine if a disturbance event (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route by at least a predetermined threshold time (e.g., a preset time value or a preset time percentage). Responsive to the disturbance event increasing the estimated travel time by at least the predetermined threshold time”.  

As per claim 13, Kao teaches the vehicle of claim 8, further comprising at least one of an image sensor configured to detect image data ([0030] “optical [sensing devices]” and “cameras”), or a spatial sensor configured to detect spatial data of a surrounding environment ([0030] “radar, laser, ultrasonic [sensing devices]”), wherein the ECU is further configured to determine updated route condition data based on the detected image data and/or the detected spatial data and the route condition data received from the one or more other vehicles ([0030] and [0034]), and wherein the transceiver is further configured to communicate the updated route condition data to one or more additional vehicles ([0029] “The various communications devices described above may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to-Device (V2D).”).  


As per claim 15, Kao teaches a method for determining a suggested route for a vehicle from a start location to a destination location, the method comprising:

determining, by an electronic control unit (ECU) of the vehicle, a baseline best route under baseline conditions of travel based on traffic data; 
detecting, by one or more sensors of one or more other vehicles ([0006] “Automated route generation systems utilize vehicle state and dynamics sensors” also [0030] “CPU 36 receives sensor data from one or more sensing devices that use, for example, photo detection, radar, laser, ultrasonic, optical, infrared, or other suitable technology” “using data from the sensing devices 62, 64, 66, 68, the CPU 36 identifies objects within a detectable range of the vehicle” see also [0029] “v2v communications system or other vehicle-to-everything (V2X) communication system”), route condition data along a plurality of candidate routes between the start location and the destination location, the route condition data being a number of vehicles or delay-causing events or delay-causing objects on the plurality of candidate routes ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud computing resource service that collects crowd-sourced vehicle dynamics data, road-level data--speed, turn angle, and/or gradient data--associated with each candidate route” also [0033] “This baseline ‘road-level’ information may include … traffic light locations, stop sign positions” also [0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” also [0042] “a disturbance event has significantly increased the estimated travel time or total vehicle energy consumption”, “travel time variations (e.g., collision, construction, etc.) on the current route”);
also 14, Fig. 1, and [0029] “communication devices described [] may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to Device (V2D).”), from the one or more other vehicles, the route condition data including one or more indicators of future traffic conditions along the plurality of candidate routes between the start location and the destination location ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud computing resource service that collects crowd-sourced vehicle dynamics data, road-level data--speed, turn angle, and/or gradient data--associated with each candidate route”);

determining, by the ECU, whether the route condition data indicates travelling along the baseline best route will result in a delay exceeding a threshold amount of time ([0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimate total [] travel time for that route.  If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15% []), the system may present alternative routes”); 

determining, by the ECU, whether there is a decrease in a number of lanes or stop sign along the baseline best route causing the delay by verifying the route condition data against the map, ([0033] Kao further teaches that the roadlevel information may include data for segments including lane alignment information, traffic light locations, stop sign positions, highway entrance/exit information, etc.)

setting a new projected route based on the route condition data is the suggested route when the route condition data indicates travelling along the baseline best route will result in the delay exceeding the threshold amount of time,

determining, by the ECU, a new projected route based on the route condition data is the suggested route when the route condition data indicates that travelling along the baseline best route will result in the delay exceeding the threshold amount of time without the decrease in the number of lanes or the stop sign ([0042] “If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15%; total fuel consumption increases by more than 2 gal./100 mi or 10%), the system may present alternative routes to a driver with a prompt to select another route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”, see [0007] “the resident navigation system may determine a recommended travel route based on an estimated shortest time or estimated shortest distance between a route origin and a route destination for a given trip”, [0014] “an estimated travel time and distance may be determined for each candidate route.  In this instance, the control operation is further based on one or more of the estimated travel times/distance for one or more of the candidate routes” see also [0013] “determine if a disturbance vent (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route”); and 

automatically controlling, by the ECU, the vehicle to drive toward the destination along the suggested route upon setting the suggested route. ([0042] “In an autonomous driving scenario, the vehicle 10 may automate rerouting of the vehicle 10 to coincide with an alternative route.”).  

Kao does not explicitly disclose that the data utilized is historical data.  However, from the disclosure as cited supra, Kao teaches the utilization of information derived from tables stored in resident memory ([0037]) indicating the previous existence of data which may be updated with real-time learning and adaptation ([0044]).  It would have been obvious to modify Kao to explicitly utilize historical data in initially computing a set of candidate routes and determining a best baseline route from historical data in order to provide for an expected average traversal time under realistic conditions.   
  

As per claim 16, Kao teaches the method of claim 15. Kao does not explicitly disclose that the ECU is further configured to determine the suggested route to be the baseline best route when the route condition data indicates travelling along the baseline best route will result in a delay under the threshold amount of time.  However, Kao teaches Responsive to a determination that a disturbance event has not occurred or a disturbance event has not increased the estimated travel time/total vehicle energy consumption by their respective threshold amount ([0043])   and furthermore, from the teaching of Kao, it is implicit that that the lack of a delay to meet or exceed a threshold would result in the retention of the baseline best route as the suggested route.  It would have been obvious to modify Kao with the explicit inclusion of retaining a best 

As per claim 17, Kao teaches the method of claim 15, wherein the historical traffic data includes traffic data of the plurality of candidate routes from the start location to the destination location over an anticipated travel time from the start location to the destination location, and wherein the determination of the baseline best route is based on an anticipated traffic along the plurality of candidate routes from the start location to the destination location over the anticipated travel time based on the historical traffic data ([0037] also [0034] “account for driver-specific historical behavior”).

As per claim 18, Kao teaches the method of claim 15, wherein the determining, by the ECU, of the new projected route includes determining respective baseline travel times for the plurality of candidate routes from the start location to the destination location based on the historical traffic data ([0014] “For any of the disclosed systems, methods, and vehicles, an estimated travel time and distance may be determined for each candidate route.”), and adjusting each of the respective baseline travel times for the plurality of candidate routes based on the route condition data ([0042] “In response to a determination that a disturbance event has extended an estimated travel time or increased a total vehicle energy consumption by at least a predetermined threshold amount (block 113=Y), the system may return to input/output block 105 and loop back through method 100. For instance, the method 100 may return to the OSM data service and retrieve road-level data associated with one or more alternative routes ("reroutes"), each of which may be evaluated as a candidate route in accordance with the methodology 100 of FIG. 2.”).   

As per claim 19, Kao teaches the method of claim 15, wherein the route condition data includes a vehicle congestion level relative to historical vehicle congestion levels ([0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” and [0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimated total vehicle energy usage/total travel time for that route.”) and/or a detection of one or more delay-causing events or objects ([0013] “Once selected, the resident vehicle controller may determine if a disturbance event (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route by at least a predetermined threshold time (e.g., a preset time value or a preset time percentage). Responsive to the disturbance event increasing the estimated travel time by at least the predetermined threshold time”).  

As per claim 20, Kao teaches the method of claim 15, further comprising: 
detecting, by an image sensor of the vehicle ([0030] “optical [sensing devices]” and “cameras”), image data and/or detecting by a spatial sensor of the vehicle, spatial data of a surrounding environment([0030] “radar, laser, ultrasonic [sensing devices]”); 

determining, by the ECU, updated route condition data based on the detected image data and/or the detected spatial data and the route condition data received from the one or more other vehicles ([0030] and [0034]); and 

communicating, by the transceiver, the updated route condition data to one or more additional vehicles ([0029] “The various communications devices described above may be configured to .  
Response to Arguments
Applicant's arguments filed August 5, 2021 (“Remarks”) have been fully considered but they are not persuasive. 

35 U.S.C. §103 Rejections of Claims 1-20
As per claim 1, Applicant has relied upon the newly incorporated subject matter as the basis of its arguments.  For instance, Applicant argues “nowhere in Kao appears to disclose or teach determining whether there is a decrease in a number of lanes or a stop sign along the baseline best route causing the delay by veryifying the route condition data against map data.”  Remarks 15.  However, as interpreted supra, the new claim limitations are taught by the newly cited portions of Kao.  As such, the Applicant’s arguments are not persuasive.

For claims 8 and 15, Applicant relies upon similar rationale as that presented with respect to claim 1.  The rationale presented with regard to the rejection of claim 1 is applicable instantly as well.  
As the Applicant has not presented any independent arguments in favor of the patentability of claims 2-7, 9-13, or 16-20, they are likewise rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Examiner, Art Unit 3663